Per Curiam.
The extension of time for the payment of the contractor’s obligation for fifteen days by the taking of a note did not discharge the defendant from its obligation to the plaintiff upon the bond. (Guaranty Co. v. Pressed Brick Co., 191 U. S. 416; People v. Traves, 188 Mich. 345; Sampson Co. v. Commonwealth, 202 Mass. 326.) The provision of the ordinance of the city of Buffalo requiring notice to the corporation counsel of the commencement of the action and subsequent proceedings therein, must be read as a part of the bond, inasmuch as the bond was given for the primary purpose of protecting the city. The provisions of the ordinance are directed to a full accomplishment of this purpose. Compliance with this provision of the ordinance was a condition precedent to recovery. It is on this ground solely that we affirm the judgment.
All concur. Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.
Judgment affirmed, with costs.